 



Exhibit 10.43
SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is between Phelps Dodge Corporation
(“Company”) and Kalidas V. Madhavpeddi (“Madhavpeddi”). This Agreement is
entered into in order to (i) provide Madhavpeddi with special pay and benefits,
(ii) resolve all matters relating to Madhavpeddi’s employment with, and
separation from, the Company, (iii) provide covenants for the protection of the
Company’s legitimate business interests with respect to the period following
Madhavpeddi’s separation from employment, and (iv) provide the Company with
protection against any claims.
The Company and Madhavpeddi, therefore, agree as follows:

1.   Madhavpeddi’s last day of employment with the Company will be April 3,
2006. Madhavpeddi will resign from all positions he holds with the Company and
with each of the Company’s subsidiaries and affiliated entities on April 3,
2006. At the request of the Company, Madhavpeddi agrees to execute any documents
to effectuate or to facilitate his resignations.   2.   In consideration for the
covenants provided by Madhavpeddi in this Agreement, including without
limitation Paragraphs 8, 9, 10 and the release contained in Paragraph 14 hereof,
Company shall pay Madhavpeddi, (i) within 5 business days after the effective
date of this Agreement, the gross amount of $1,975,000 and (ii) subject to
Madhavpeddi’s compliance with each of the covenants set forth in this Agreement,
including without limitation Paragraphs 8, 9, 10, and 14 hereof, an additional
gross amount of $1,000,000 on the first anniversary of the effective date of
this Agreement; provided, however, that if the covenants in either Paragraph 9
or 10 of this Agreement are held to be unenforceable, the Company will not have
received the consideration for which it bargained, and it shall have no further
obligation to make any further payments under this Paragraph 2. Notwithstanding
the foregoing, in the event of Madhavpeddi’s death prior to the expiration of
the Non-Compete Period, so long as Madhavpeddi has not theretofore breached any
of Madhavpeddi’s obligations under this Agreement, including without limitation
Paragraphs 8, 9, 10 and 14, the second payment referenced in this Paragraph 2
shall be paid to Madhavpeddi’s estate in a single lump sum payment 30 calendar
days following Madhavpeddi’s death. Additionally, in the event of a Change of
Control of the Company, this second payment (the additional gross amount of
$1,000,000) will be paid on the fifth business day after the Change of Control
has occurred. For purposes of this Agreement the term “Change of Control” shall
mean the occurrence of any of a change in the ownership or effective control of
the Company, or a change in a substantial portion of the assets of the Company,
as each such event is defined for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended and the rules, regulations and guidance
promulgated thereunder. All necessary taxes and other required withholdings will
be deducted from the payment amounts set forth above in this Paragraph 2. The
effective date of this Agreement is defined in Paragraph 22 below. The amounts
set forth above in this Paragraph 2 consist

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 2 of 8

    of cash; and the cash value of (i) option grant numbers 4942 and 4685 which
are forfeited as a result of Madhavpeddi’s separation from service, plus (ii) a
sufficient number of restricted shares which are forfeited as a result of
Madhavpeddi’s separation from service sufficient to make the cash payments set
forth above. For the purpose of determining the number of restricted share
equivalents and the value of the forfeited options for this calculation the
closing price of the Company’s shares on the New York Stock Exchange on April 3,
2006 will be used.   3.   The Company will, at its cost, provide Madhavpeddi
with a reasonable amount of the services of AYCO Corporation for 2006, including
for services related to the filing of Madhavpeddi’s 2006 income tax returns. The
amount for all of these services will be paid by the Company to AYCO no later
than March 15, 2007. The services of AYCO will be provided to Madhavpeddi under
the same conditions and at the same level as those services are provided to
similarly situated active employees of the Company during that time.   4.   The
Company will pay the cost of COBRA continuation of medical plan coverage for
Madhavpeddi and his eligible dependents for a period of 12 months following his
separation. To obtain this benefit, Madhavpeddi must choose to receive COBRA
continuation coverage and he must be eligible for that coverage under the rules
of COBRA. If Madhavpeddi obtains this benefit, he may then, if eligible,
continue COBRA coverage for an additional period of time of up to 6 months at
his own expense. In the event that Madhavpeddi is not eligible for COBRA
continuation coverage for the full 12 month period (the period of time between
the end of the full 12 month period and the end of Madhavpeddi’s COBRA
continuation coverage shall be referred to as the “Non-election Period”), the
Company will pay to Madhavpeddi in cash the gross amount of $1,000 times the
number of full months in the Non-election Period. Any cash amount paid to
Madhavpeddi pursuant to this Paragraph 4 will be paid on the thirtieth day
following the date Madhavpeddi notifies the Company that he is no longer
eligible for COBRA continuation of coverage benefits under the Company’s plans,
but in any event this amount will be paid to Madhavpeddi no later than March 15,
2007. Any cash amount paid to Madhavpeddi in accordance with this Paragraph 4
will be subject to all necessary taxes and other required withholdings.   5.  
In accordance with the Phelps Dodge 2003 Stock Option and Restricted Stock Plan
all options that are not exercisable on April 3, 2006 shall lapse and not be
exercisable and all shares of restricted stock for which the restrictions have
not lapsed on April 3, 2006 will revert back to the Company.   6.   Madhavpeddi
agrees to return to Company all documents (whether electronic or written),
notes, drawings data, records, materials and other property of whatever nature
received from or and all copies thereof including, but not limited to, those
documents, records, and materials containing or relating to the Company’s
Proprietary Information (as defined below). Madhavpeddi agrees that all such
Proprietary Information that is currently in Madhavpeddi’s possession or control
is the property of Company. This provision shall not

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 3 of 8

    apply to Company documents that are personal to Madhavpeddi, including
documents reflecting compensation, payroll, benefits, options and awards, and
other similar documents. Madhavpeddi will deliver these items to the Company by
April 3, 2006.   7.   Madhavpeddi acknowledges that (i) the Company is engaged
worldwide in vertically integrated copper operations from mining through rod
production, marketing and sales; molybdenum operations from mining through
conversion to chemical and metallurgical products, marketing and sales; cobalt
mining; and worldwide mineral exploration, technology and project development
programs in copper, molybdenum and cobalt (the foregoing hereinafter referred to
as the “Company Business”); (ii) Madhavpeddi’s work for the Company has allowed
Madhavpeddi access to trade secrets of, and confidential information concerning,
the Company; (iii) the Company Business is national and international in scope;
(iv) the Company would not have agreed to enter into this Agreement but for the
agreements and covenants contained in this Agreement; and (v) the agreements and
covenants contained in this Agreement are necessary and essential to protect the
business, goodwill, and relationships that the Company has expended significant
resources to develop.   8.   Madhavpeddi recognizes that the Company competes in
a competitive field and that the Company possesses and will continue to possess
information of commercial value that relates to the Company Business, including
but not limited to trade secrets, technical and scientific information,
financial business information, processes, formulas, data, know-how,
improvements, inventions, product concepts, discoveries, developments, designs,
inventions, techniques, marketing plans, strategies, forecasts, new products,
blueprints, specifications, programs, ideas, customer lists, vendor lists,
pricing and other structures, marketing and business strategies, budgets,
projections, licenses, costs, financial data, and plans, proposals and
information about the Company’s employees and/or consultants (collectively,
“Proprietary Information”). Notwithstanding the foregoing, Proprietary
Information shall not include information that: (a) was publicly available when
received, (b) thereafter becomes publicly available through no fault of
Madhavpeddi, (c) is otherwise disclosed by the Company to another party without
obligation of confidentiality, (d) is in Madhavpeddi’s possession, or becomes
available to Madhavpeddi, on a non-confidential basis, from a source other than
the Company, or (e) that Madhavpeddi is required by law, regulation, court order
or discovery demand to disclose; provided, however, that in the case of clause
(e), Madhavpeddi gives the Company reasonable notice prior to the disclosure of
the Proprietary Information and the reasons and circumstances surrounding such
disclosure to provide the Company an opportunity to seek a protective order or
other appropriate request for confidential treatment of the applicable
Proprietary Information. Madhavpeddi agrees that the Proprietary Information
constitutes a unique and valuable asset that is essential to the Company’s
business success, and that any release of Proprietary Information would be
harmful to the Company and/or its customers and business partners. To protect
the Company’s Proprietary Information, Madhavpeddi agrees that at all times,
including after the term of Madhavpeddi’s employment, Madhavpeddi will not
disclose to any person, firm, company, or corporation or use for Madhavpeddi’s
own benefit or for the

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 4 of 8

    benefit of any third party (except in furtherance of the Company Business or
affairs of the Company) any and all Proprietary Information that Madhavpeddi may
have acquired in the course of or as an incident to Madhavpeddi’s employment
with the Company. Madhavpeddi further agrees to take all reasonable precautions
to protect against the intentional, negligent, or inadvertent disclosure by
Madhavpeddi of the Company’s Proprietary Information to any other person, or
business entity.   9.   Madhavpeddi understands and agrees that, during
Madhavpeddi’s employment with the Company, Madhavpeddi has been provided access
to specialized information related to the Company Business and trade secrets, as
well as the Company’s joint venture partners and potential partners and their
confidential information. Madhavpeddi further agrees that if this information
were used in competition against Company, Company would experience serious harm
and the competitor would have a unique advantage against Company. Madhavpeddi
hereby covenants and agrees that at no time until the second anniversary of the
effective date of this Agreement (the “Non-Compete Period”), will Madhavpeddi
(i) develop, own, manage, operate or otherwise engage in, participate in,
provide services to, represent in any way or be connected with, whether as
officer, director, partner, member, owner, employee, agent, independent
contractor, consultant, proprietor, stockholder (except for the ownership of
less than five percent equity interest in a publicly traded company) or
otherwise, any company or business engaged primarily, or as a substantial part
of its business, in the mining, development, production, conversion and sale of
copper, molybdenum or cobalt in any form and in any geographic territory (within
or outside the United States) in which Company does business or (ii) act in any
way, directly or indirectly, with the purpose or effect of soliciting, diverting
or taking away any business; joint venture partner or prospective joint venture
partner with whom Madhavpeddi had contact on behalf of the Company during the
last two years of Madhavpeddi’s service with the Company (each, hereafter
referred to as a “Business Partner”); supplier; or good will of Company.
Madhavpeddi acknowledges that this covenant has a unique, substantial, and
immeasurable value to Company.   10.   Madhavpeddi hereby covenants and agrees
that at no time during the Non-Compete Period, will Madhavpeddi solicit any
Covered Customer or Business Partner for the purpose of (i) inducing or
otherwise intending to cause such Covered Customer or Business Partner to alter
or end its business relationship with Company or (ii) interfering with Company’s
business relationship with such Covered Customer or Business Partner or (iii)
causing such Covered Customer to purchase products and/or services competitive
with those of Company or such Business Partner to engage in investment and other
joint venture activities with entities that are competitors of the Company. A
“Covered Customer” shall mean any company that is doing business with the
Company, or negotiating to do business with the Company, prior to any act of
interference by Madhavpeddi, if within the course of the last two years of
Madhavpeddi’s employment with the Company, (a) Madhavpeddi or someone under
Madhavpeddi’s direct supervision had contact with such company or (b)
Madhavpeddi received proprietary information regarding such company. Madhavpeddi
hereby covenants and agrees that at no time during the Non-Compete Period, will

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 5 of 8

    Madhavpeddi, directly or indirectly, (i) recruit, encourage, solicit or
induce any of the Company’s employees to leave the employ of Company; (ii) hire
any of the Company’s employees or (iii) assist any third party in hiring any of
the Company’s employees.   11.   Madhavpeddi understands that the special pay
and benefits he will receive by this Agreement are not required by the Company’s
policies. Madhavpeddi also understands that if he and the Company did not have
this Agreement, he would not be getting this special pay and benefits.
Madhavpeddi and the Company agree that the fact that they are making this
Agreement does not mean that the Company had any obligation or liability to
Madhavpeddi.   12.   Madhavpeddi will keep the contents of this Agreement
confidential. He will only talk about it with his immediate family, his
attorney, and his accountant or tax and financial advisor, and they will not
discuss it with anyone else.   13.   This Agreement may not be changed orally,
but only by a written agreement signed by Madhavpeddi and the Company.   14.  
Madhavpeddi agrees not to bring any suit or claim against the Company or any of
its related entities or individuals with respect to any matter, including those
related to his employment with the Company or his separation from that
employment. Therefore, Madhavpeddi, for himself and his heirs, executors,
administrators, representatives, agents, and assigns, forever releases the
Company and its parents, subsidiaries, successors, predecessors, and affiliated
entities, and their officers, directors, agents, employees, shareholders,
attorneys, and representatives, from any and all claims, demands, liabilities,
obligations, suits, charges, actions, and causes of action, whether known or
unknown, past or present, accrued or not accrued, as of the date Madhavpeddi
signs this Agreement. The items released include, but are not limited to,
matters relating to or arising out of his employment or separation from
employment. Some examples of items released are claims under federal, state, or
local laws, such as the Age Discrimination in Employment Act (“ADEA”), Title VII
of the Civil Rights Act of 1964, as amended, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Arizona Civil Rights Act, any common law, tort, or
contract claims, and any claims for attorneys’ fees and costs. This provision,
of course, does not affect Madhavpeddi’s rights, if any, to benefits under the
Company’s benefit plans in accordance with the terms of those plans, or to make
a complaint to any state or federal agency with respect to issues related to his
employment with the Company. This provision also does not affect Madhavpeddi’s
rights to indemnification from the Company as a Company employee and officer as
provided by the By-Laws of the Company, New York law, or any Directors and
Officers Liability Insurance policy.   15.   Madhavpeddi acknowledges,
understands, and agrees that the restrictions contained in this Agreement,
including without limitation Paragraphs 8, 9, 10, and 14, are necessary to
protect the legitimate business interests and good will of the Company, and are
a material

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 6 of 8

    inducement to the Company to enter into this Agreement, and that any breach
of such restrictions would cause the Company substantial and irreparable harm
for which there is no adequate remedy at law. If the Company deems such action
warranted by the particular circumstances, the Company shall be entitled, to
seek equitable relief including, but not limited to, temporary, preliminary, and
permanent injunctive relief, including the issuance of a temporary restraining
order, in order to secure the specific performance of this Agreement.
Madhavpeddi agrees that the rights of the Company to obtain injunctive relief
shall not be considered a waiver of the Company’s rights to seek any other
remedies it may have at law or in equity. The Company may seek such relief
pursuant to a court action notwithstanding the arbitration provision set forth
in Paragraph 18 of this Agreement.   16.   The restrictions set forth herein
shall be construed as a series of separate and severable covenants. Madhavpeddi
agrees that if, in any proceeding, the tribunal refuses to enforce fully any
covenants contained herein because such covenants cover too extensive a
geographic area or too long a period of time, or for any other reason
whatsoever, any such covenant shall be considered divisible both as to duration,
and geographic area so that each month of a specified period shall be deemed a
separate period of time and each county in each particular state (or such other
geographic subdivision as the tribunal determines is reasonable) a separate
geographic area, resulting in an intended requirement that the longest lesser
period of time or the largest lesser geographic area found by such tribunal to
be a reasonable restriction shall remain an effective restrictive covenant
specifically enforceable against Madhavpeddi. Further, the covenants contained
in Paragraphs 8, 9, and 10 shall be construed as agreements independent of any
other provision of this Agreement and the existence of any claim or cause of
action by Madhavpeddi against the Company or any of its employees, agents,
shareholders, directors, or officers, whether predicated on this Agreement or
otherwise, shall not constitute a defense to enforcement by the Company of any
of these covenants. Madhavpeddi also agrees that, if Madhavpeddi is found to
have breached any of the time-limited covenants in Paragraphs 9 or 10 hereof,
the time period during which Madhavpeddi is subject to such covenant shall be
extended by one day for each day Madhavpeddi is found to have violated such
restriction, up to a maximum of two years.   17.   The laws of the State of
Arizona will apply to this Agreement, unless otherwise set forth in this
Agreement.   18.   Any disputes arising in connection with this Agreement, other
than disputes arising under Paragraphs 8, 9, 10, 11, 18 and 19 shall be resolved
by binding arbitration in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction of this matter. Costs
of the arbitration shall be borne equally by the parties. Unless the arbitrator
otherwise determines, the party that does not prevail in any such action shall
reimburse the other party for his or its reasonable attorneys’ fees incurred
with respect to such arbitration.   19.   Madhavpeddi agrees not to challenge
this Agreement. If he attempts to do so, he must first

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 7 of 8

    return to the Company all of the pay and benefits he received as
consideration for entering into this Agreement within 14 days of the Company’s
written demand for payment. Notwithstanding any other provision of this
Paragraph 19 to the contrary, the parties acknowledge and agree that
Madhavpeddi’s rights to challenge the validity of this Agreement under the ADEA,
as amended by the Older Workers Benefit Protection Act, including any challenge
of the knowing and voluntary nature of this Agreement, are not otherwise
affected by the above provisions of this Paragraph 19 or any other provision of
this Agreement. Company and Madhavpeddi acknowledge and agree that Madhavpeddi
is not required to return or tender back any consideration received for this
Agreement in the event he brings a claim challenging the validity of this
Agreement under the ADEA, as amended. In the event Madhavpeddi successfully
challenges the validity of this Agreement and prevails on the merits of any ADEA
claim, the Company is entitled to set-off, recoupment, or restitution against
any consideration paid Madhavpeddi under this Agreement to the extent of the
consideration paid or the damages awarded, whichever is the lesser.   20.  
Company Senior Management will not make any disparaging comments about
Madhavpeddi internally in the Company or externally to partners, bankers,
agents, traders or anyone associated with the mining industry. The Company is
aware that Madhavpeddi’s only asset is his good reputation and agrees that no
attempt directly or indirectly will be made to disparage his reputation or
integrity.   21.   Madhavpeddi has been advised by the Company to talk with an
attorney of his choice before signing this Agreement. He has been given a period
of at least 21 days to consider this Agreement, and he acknowledges and agrees
that he has had an opportunity to talk with an attorney about this Agreement, if
he elects to do so in his sole discretion.   22.   Madhavpeddi may revoke this
Agreement. Madhavpeddi may do so during the seven calendar days after the date
he signs it. The Agreement will not become effective until the eighth calendar
day after Madhavpeddi signs it. If Madhavpeddi wishes to revoke the Agreement,
he must do so in writing and his written notice of revocation must be sent to
Nancy Mailhot (“Mailhot”), Vice President, Human Resources, Phelps Dodge
Corporation, One North Central Avenue, Phoenix, AZ 85004. To be effective,
Mailhot must receive the revocation of the Agreement during the seven calendar
days after the day Madhavpeddi signs it.   23.   Madhavpeddi has carefully
considered his obligations as stated in this Agreement and agrees the
restrictions contained in this Agreement are required for the Company’s
protection. Madhavpeddi has carefully read this Agreement, he has had an
opportunity to ask questions about it, he understands it, and he agrees to all
of its provisions. Madhavpeddi understands that by signing this Agreement, he
agrees not to sue or bring any claim against the Company or any other entity or
person he has released from claims. Madhavpeddi has made this Agreement
voluntarily and without any duress.

 



--------------------------------------------------------------------------------



 



Madhavpeddi Agreement
Page 8 of 8

24.   This agreement supercedes and replaces all prior discussions,
understandings, and oral agreements between the parties and contains the entire
agreement between them on the matters herein contained. Madhavpeddi acknowledges
that he has entered in to that certain Severance Agreement dated October 27,
1997, and signed by Madhavpeddi on November 1, 1997, (“Severance Agreement”), by
which he will receive certain benefits and payments in the event he is
involuntarily separated from service. Madhavpeddi understands and agrees that it
is the intent of the parties to this Agreement that he shall not be entitled to
receive, and the Company shall not be obligated to pay, benefits and payments
under both this Agreement and his Severance Agreement. Therefore, Company and
Madhavpeddi agree that upon the effective date of this Agreement (as described
in Paragraph 22 above), his Severance Agreement shall terminate, be of no
further force and effect, and the Company shall have no further obligation to
pay him any amounts under his Severance Agreement.

      Kalidas V. Madhavpeddi   Phelps Dodge Corporation       /s/ Kalidas V.
Madhavpeddi   /s/ Nancy Mailhot           Nancy Mailhot     Vice President,
Human Resources       April 25, 2006   May 3, 2006       Date   Date

 